Citation Nr: 1511439	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and A.F.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to June 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Virtual VA paperless claims processing system includes a transcript of the Veteran's February 2014 Board hearing before the undersigned and records of VA treatment from February 2009 to February 2013, many of which are not associated with the Veteran's paper claims file.  The Veterans Benefit Management System includes documents that are duplicative or cumulative of what is in the Veteran's paper claims file or the Virtual VA file, or are not relevant to the claims on appeal.
 

FINDING OF FACT

Resolving all doubt in favor of the Veteran, he is unemployable due to his service-connected disabilities, to include the medications prescribed for such disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.32, 3.340, 3.400, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19. 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Service connection is in effect for the following disabilities:  a depressive disorder, evaluated as 50 percent disabling; left ankle sprain residuals, evaluated as 10 percent disabling; left tibia stress fracture residuals, evaluated as 10 percent disabling; and right tibia stress fracture residuals, evaluated as 20 percent disabling. The Veteran's current combined disability evaluation is 70 percent.  See 38 C.F.R. § 4.25 (2014).  Thus, the percentage requirements for a TDIU are met because the Veteran has two or more service-connected disabilities, one of which is rated as 50 percent disabling, and his combined disability evaluation is 70 percent.  38 C.F.R. § 4.16(a).  Therefore, the issue is whether the Veteran is unable to obtain and maintain any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  Responsibility for the ultimate TDIU determination is with VA, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has asserted that he initially became unable to hold a job in 2001 due to nonservice-connected disabilities.  He has asserted that since 2009, his service-connected disabilities have worsened so that they now preclude him from finding a job.  See February 2011 statement in support of claim.  In a November 2009 formal application for a TDIU, the Veteran reported that he has a high school education, and that his last two jobs were as a car man for a railroad and a glass worker for a window and door company.  At his February 2014 Board hearing the Veteran indicated that before becoming fully disabled in 2001 he had always worked and had always had manual labor positions.  

Here, there is no dispute that the Veteran is not employable.  He has been in receipt of Social Security Administration (SSA) disability benefits beginning in 2002.  The SSA awarded disability benefits primarily based on a work-related back injury and diabetes, neither of which are VA service-connected disabilities.  The question is whether the Veteran's service-connected disabilities considered alone and apart from advancing age would render him unemployable.  

In considering the Veteran's employability, the Board has reviewed records of VA treatment from February 2008 to February 2013, currently associated with the Veteran's Virtual VA claims file and in lesser part with the paper claims file.  Global Assessment of Functioning (GAF) scores assigned for this period ranged from 22 in July 2008 to 23 in February 2009 to 24 in February 2013.  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).  A May 2009 VA psychiatric examination report noted that the Veteran was not employed and that he considered himself useless and unemployable.  

In a written statement dated in February 2011, the Veteran indicated that he was using Methadone three times per day.  Records show that the Veteran was prescribed pain medication, including methadone three times a day.  At his Board hearing the Veteran asserted that he tried to stop taking methadone at times and that no one would hire him if he were taking methadone three times a day.  He was also taking antidepressant medications.  Treatment records in February 2011 show he sought to stop using OxyContin, and in a VA Form 9 dated in in April 2013 the Veteran indicated he was no longer taking OxyContin.  VA treatment records indicate, however, that he was continuing to receive methadone three times daily.  

As noted, at his February 2014 Board hearing he indicated that he continues to take methadone, three times a day, which makes him feel like he is in another time zone.  Further, he asserted that he does not drive any more.  His mother was at the hearing and indicated that this was true.  The Veteran stated that on the methadone he cannot function.   

At VA examinations in June 2010, a VA orthopedic examiner found that the Veteran's service-connected physical disabilities did not preclude employment, and that he would be better suited to sedentary employment.  A March 2009 VA examiner diagnosed depressive disorder, recurrent, and assigned a GAF of 45, and a June 2010 VA psychiatric examiner diagnosed depressive disorder, not otherwise specified, and assigned a GAF of 50.  These GAF scores are much higher than those assigned by the Veteran's treating psychiatric physicians.  Although examiners indicated that they had reviewed the VA claims file, the examiners made no reference to medical records in the claims file and their reports failed to note the 17 active prescriptions of the Veteran, including OxyContin, and methadone three times daily.  The VA examiners were psychologists, while the VA treating psychiatrists have physician degrees and are thus licensed to prescribe medications and to assess the effects of medications.  The Board thus finds the opinions and findings of the March 2009 and June 2010 VA mental health examiners not significantly probative as compared to diagnoses and much lower GAF scores ascertained by VA treating psychiatrists who have treated the Veteran for years and prescribed medications for him.  Nevertheless, GAF scores of 45 and 50, provided by the VA examiners, are consistent with a level of severity as may render one unable to keep a job as they reflect serious symptoms  or any serious impairment in social, occupational or school functioning, such as being unable to keep a job.  See DSM-IV.
The Board finds that the evidence supports granting the Veteran's claim of entitlement to a TDIU.  As noted above, the Veteran meets the schedular criteria for TDIU.  The only issue in this appeal is whether he is unable to obtain and maintain any form of gainful employment consistent with his education and occupational experience by reason of service-connected disabilities.  38 C.F.R. § 4.16(a).  The Veteran has provided competent and credible lay testimony regarding his inability to work due to the symptoms of his service-connected psychiatric and joint disorders and the medications he takes for those disorders.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Despite the negative VA opinions, the other evidence of record supports the Veteran's allegations.  GAF scores of 22 to 24 and from February 2008, and the constant prescription of methadone three times daily, is persuasive evidence of the inability to secure or maintain substantially gainful employment.  The Board further notes that the Veteran has a high school education and only manual labor work experience, so that the opportunities for sedentary employment, as referenced by the June 2010 orthopedic examiner, would be substantially limited for him even taking into account only service-connected physical disabilities.  Accordingly, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.  



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


